Case 2:15-cv-00050-Z-BR Document 110 Filed 07/08/20                      Page 1 of 9 PageID 11104


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

                                                     :
BRENT RAY BREWER,                                    :
                                                     :
                        Petitioner,                  :
                                                     :
                v.                                   :       NO. 2:15-CV-50-J
                                                     :
                                                     :       CIVIL ACTION
LORIE DAVIS,                                         :
Director, Criminal Institutions Division,            :       THIS IS A CAPITAL CASE
Texas Department of Criminal Justice,                :
                                                     :
                        Respondent.                  :
                                                     :


      SUPPLEMENTAL AUTHORITY IN SUPPORT OF AMENDED PETITION
 FOR WRIT OF HABEAS CORPUS: ANDRUS V. TEXAS , 590 U.S. __, 2020 WL 3146872,
                     DECIDED ON JUNE 15, 2020.

        Petitioner Brent Brewer, through undersigned counsel, respectfully submits as supplemental

authority a recent decision of the United States Supreme Court, Andrus v. Texas, 590 U.S. ___, 2020

WL 3146872 (June 15, 2020) (attached as Exhibit A), for this Court’s consideration. Andrus is

directly on point with a number of claims raised by Mr. Brewer.

        In Andrus, the United States Supreme Court found that trial counsel rendered ineffective

assistance of counsel by failing to investigate and present readily available mitigating evidence and by

failing to conduct any investigation into the State’s aggravating factors. Specifically, the Court stated:

        Here, the habeas record reveals that Andrus’ counsel fell short of his obligation in
        multiple ways: First, counsel performed almost no mitigation investigation,
        overlooking vast tranches of mitigating evidence. Second, due to counsel’s failure to
        investigate compelling mitigating evidence, what little evidence counsel did present
        backfired by bolstering the State’s aggravation case. Third, counsel failed adequately
        to investigate the State’s aggravating evidence, thereby forgoing critical opportunities
        to rebut the case in aggravation. Taken together, those deficiencies effected an
        unconstitutional abnegation of prevailing professional norms.
Case 2:15-cv-00050-Z-BR Document 110 Filed 07/08/20                       Page 2 of 9 PageID 11105

Id. at *21. The Court found that counsel rendered deficient performance. However, because the

Court concluded that the state court failed to conduct a prejudice analysis, it remanded the case back

to the Texas Court of Criminal Appeals for a prejudice determination.

        A.      Andrus’ Applicability to Claim IV.

        In Claim IV of his Amended Petition, Mr. Brewer asserts, in part, that trial counsel rendered

ineffective assistance by failing to conduct an investigation into the prior bad acts introduced by the

State on the issue of future dangerousness. Specifically, he argued “because trial counsel failed to

take this rudimentary investigative step, the State’s case on future dangerousness, which was the crux

of the its argument supporting the death penalty, went unchallenged and left the jury with no choice

but to find this statutory aggravating factor.” See Second Amended Petition for Writ of Habeas Corpus

(ECF 103 at 73) (hereinafter “Second Amended Petition”). Andrus is remarkably similar to this case.

        In Andrus, the State presented evidence that:

        [A]ndrus had displayed aggressive and hostile behavior while confined in a juvenile
        detention center; that Andrus had tattoos indicating gang affiliations; and that Andrus
        had hit, kicked, and thrown excrement at prison officials while awaiting trial. The State
        also presented evidence tying Andrus to an aggravated robbery of a dry-cleaning
        business. Counsel raised no material objections to the State’s evidence and cross-
        examined the State’s witnesses only briefly.

Andrus, 2020 WL 3146872 at *15. Similarly, in Mr. Brewer’s case, the State painted the picture of an

escalating pattern of violence starting as young boy. It alleged that in a fit of anger, he temporarily

paralyzed the arm of a former high school girlfriend, carried large knifes, threatened to stab another

inmate in the eye pretrial, and, for no reason, beat his father with a broom stick causing brain

damage.

        In his Second Amended Petition for Writ of Habeas Corpus, Petitioner detailed for this

Court the readily available evidence that a reasonably competent investigation would have uncovered

that provides both a factual counterweight to the State’s future dangerousness case and much

needed context, placing the supposed bad acts in a much more accurate and less damaging light. See
Case 2:15-cv-00050-Z-BR Document 110 Filed 07/08/20                         Page 3 of 9 PageID 11106

Second Amended Petition (ECF 103 at 73-85); see also Decl. of Anthony Odiorne, Esq. (ECF 19-5 at 66);

Decl. of Rob Cowie, Investigator (ECF 19-5 at 1); Decl. of Kevin K. Lewis (ECF 19-5 at 33);

Statement of Aimee D. Long (ECF 19-5 at 35); Decl. of Billie Ann Young (ECF 19-5 at 4); Decl. of

Ammy Valles (ECF 19-5 at 44); Decl. of Corrie Brewer (ECF 19-5 at 21); Decl. of Susan Brewer

(ECF 19-4 at 71).

          For example, as this Court has already noted:

          Brewer also states that trial counsel admits that the defense team did not interview Ms.
          Long, she provides the type of evidence the jury should have heard and there was no
          strategic or tactical reason for not conducting this investigation. Brewer argues that
          had the defense team interviewed Long, she would have testified that Brewer was not
          dangerous, that the incident was “out of character” for him, and she believed he did
          not intend to hurt her. This additional evidence would have had some mitigating value
          regarding the bad act.

          The presented bad acts also included Brewer’s assault on his father with a broomstick
          that caused his father to suffer brain damage. Trial counsel attempted to counter this
          evidence with Brewer’s own testimony that was corroborated only with the testimony
          of his mother that Brewer was protecting her from his father’s attack. Brewer
          complains that trial did not, but could have, questioned Brewer’s mother about the
          depth of violence in their home or in her relationship with her husband, or about the
          violence inflicted on Brent by his father. Brewer also identifies other witnesses that
          trial counsel could also have used to corroborate Brewer’s testimony that included
          chilling stories of unprovoked and unpredictable violence by Brewer’s father from his
          prior wives and children. Again, the absence of this mitigating evidence is alleged to
          have been due to trial counsel’s failure to investigate it.

Findings, Conclusions and Recommendation to Grant Petitioner’s Motion to Stay and to Stay Proceedings (ECF 67

at 9-10) (citations omitted). This Court concluded that “[E]ach of the items of omitted evidence, if

true, would have had some mitigating value regarding the related bad acts. Brewer has presented

evidence that trial counsel had no strategic reason for not investigating such bad acts and presenting

such mitigating evidence.” Id. at 11; see also Decl. of Anthony Odiorne, Esq., ¶¶ 12, 13, 14 (ECF 19-4

at 66).

          If Mr. Brewer’s attorneys had “genuinely investigated” the State’s case in aggravation, they

would have been able to present a powerful “counter narrative” to the jury. Andrus, 2020 WL
Case 2:15-cv-00050-Z-BR Document 110 Filed 07/08/20                       Page 4 of 9 PageID 11107

3146872 at *26. But instead, like counsel in Andrus, trial counsel in this case “[l]eft all of that

aggravating evidence untouched at trial[.]” Id. Counsel’s failure to investigate the state’s case in

aggravation in this case is all the more egregious when juxtaposed with counsel’s statement that:

“Our theory of defense was that Mr. Brewer did not pose a future danger. We felt very strongly that

this was a near slam dunk given Mr. Brewer’s nineteen years of nearly impeccable conduct while

incarcerated.” Dec. of Anthony Odiorne, Esq., ¶ 9 (Doc. 19-4 at 67).

        In Andrus, the “State’s case in aggravation also highlighted Andrus’ alleged commission of a

knifepoint robbery at a dry-cleaning business.” 2020 WL 3146872 at *26. Counsel did nothing to

rebut this evidence “[b]ecause Andrus’ counsel concededly had not independently investigated the

incident.” Id. at *27. The Court found that had counsel investigated, he “would have discovered that

the only evidence originally tying Andrus to the incident was a lone witness statement, later recanted

by the witness,” and a tainted photo array replete with “reliability concerns.” Id. This mirrors

counsel’s failure in this case to investigate the alleged assault of Ms. Aimee D. Long and of Mr.

Brewer’s father, the incident involving another inmate and his arrest for possession of a knife in

Florida. All of these incidents had a counter-narrative that would have negated their use as indicia of

future dangerousness.

        Like Andrus, where counsel’s “[f]ailures…fettered the defense’s capacity to contextualize or

counter the State’s evidence of Andrus’ alleged incidences of past violence,” 2020 WL 3146872

at *1, Mr. Brewer’s attorney failed – admittedly – to conduct any investigation into the State’s

aggravating factors. See Decl. of Anthony Odiorne, Esq., ¶¶ 9, 11 (Doc. 19-4 at 67); Decl. of Rob

Cowie, Investigator, ¶ 6 (Doc. 19-5 at 1).

        Thus, as in Andrus, where “counsel also failed to conduct any independent investigation of

the State’s case in aggravation, despite ample opportunity to do so[],” Mr. Brewer’s attorneys

“[c]ould not, and did not, rebut critical aggravating evidence.” 2020 WL 3146872 at *26. Like
Case 2:15-cv-00050-Z-BR Document 110 Filed 07/08/20                       Page 5 of 9 PageID 11108

counsel in Andrus, trial counsel’s failure in this case to investigate the State’s case in aggravation

“[r]einforces counsel’s deficient performance.” Id. (citing Rompilla v. Beard, 545 U.S. 374, 385 (2005)

(“[C]ounsel ha[s] a duty to make all reasonable efforts to learn what they ca[n] about the offense[s]”

the prosecution intends to present as aggravating evidence”)).

        Because counsel in this case, like the attorney in Andrus, failed to “[c]onduct even a

marginally adequate investigation, counsel not only ‘seriously compromise[ed his] opportunity to

respond to a case for aggravation,’ Rompilla, 545 U.S. at 385, but also relinquished the first of only

two procedural pathways for opposing the State’s pursuit of the death penalty.” Andrus, 2020 WL

3146872 at *28. And, as the Court concluded in Andrus, “[T]here is no squaring that conduct,

certainly when examined alongside counsel’s other shortfalls, with reasonable judgment.” Id.

        As in Andrus, Mr. Brewer’s trial counsel rendered deficient performance. Mr. Brewer seeks

an evidentiary hearing in order to present this evidence and demonstrate that he also suffered

prejudice, entitling him to relief.

        B.      Andrus’ Applicability to Claim V.

        In Claim V of his Second Amended Petition for Writ of Habeas Corpus, Mr. Brewer alleged that

“trial counsel’s failure to investigate, develop, and present compelling mitigating evidence violated

[his] right to effective assistance.” Second Amended Petition (ECF 103 at 79). Specifically, Mr. Brewer

alleged that trial counsel ignored numerous “red flags of mental illness” and failed to investigate and

present the readily available evidence of his “chaotic, violent upbringing, or the emotional and

physical abuse he suffered at the hands of his mother and father.” Id.

        In Andrus, the Supreme Court found that, as in this case, “[c]ounsel performed almost no

mitigation investigation, overlooking vast tranches of mitigating evidence.” 2020 WL 3146872

at *21. The Court noted that “[A]lthough counsel nominally put on a case in mitigation in that

counsel in fact called witnesses to the stand after the prosecution rested, the record leaves no doubt
Case 2:15-cv-00050-Z-BR Document 110 Filed 07/08/20                                Page 6 of 9 PageID 11109

that counsel’s investigation to support the case was an empty exercise.” Id. In Mr. Brewer’s case, the

defense presentation could best be described as nominal: “The defense called only three witnesses to

testify regarding any aspects of Mr. Brewer’s life before his incarceration – Mr. Brewer’s sister, his

mother, and Mr. Brewer himself.” Second Amended Petition (ECF 103 at 82). The testimony of his

mother and sister combined lasted a mere twenty minutes. Id.

         In Andrus, “[c]ounsel was, by his own admissions at the habeas hearing, barely acquainted

with the witnesses who testified during the case mitigation. Counsel acknowledged that the first time

he met Andrus’ mother was when she was subpoenaed to testify, and the first time he met Andrus’

biological father was when he showed up at the courthouse to take the stand.” 2020 WL 3146872 at

*21. Similarly, in Mr. Brewer’s case, the attorney responsible for presenting one of the three

mitigation witnesses, Billie Ann, admits that he only met her for the first time the night before she

testified. See Decl. of Anthony Odiorne, Esq., ¶ 23 (ECF 19-4 at 66). 1

          In Andrus, trial counsel presented defendant’s mother to testify mainly about “biographical

information and did not reveal any difficult circumstances in Andrus’ childhood.” 2020 WL 3146872

at *15. In this case, Mr. Brewer’s attorney asked Brewer’s mother one general question about his

relationship with his father and got back one sentence which included that “his father was mean to

him, so abusive.” 24 RR 85. Trial counsel also told the jury during opening statement that Mr.

Brewer had a “basically normal childhood.” 21 RR 15; Second Amended Petition (ECF 103 at 82). In

both cases, counsel was woefully wrong.

         The Court in Andrus found that the “[T]he evidence revealed a childhood marked by

extreme neglect and privation, a family environment filled with violence and abuse.” 2020 WL

3146872 at *17. Additionally, the Court noted that the trial court characterized Andrus’ evidence as a


1
  Mr. Odiorne stated: “I was also responsible for presenting the testimony of Mr. Brewer’s sister, Billie Ann Bartlett.
I regret that I did not spend much time with the family and only met Ms. Bartlett for the first and only time the night
before she testified. Ms. Bartlett lived out of state and I was not given authorization by my superiors to travel out to
meet her. There was no strategic or tactical reason for not meeting with her earlier and more often.” Id. at ¶ 23.
Case 2:15-cv-00050-Z-BR Document 110 Filed 07/08/20                     Page 7 of 9 PageID 11110

“tidal wave of information . . . with regard to mitigation.” Id. In Andrus, the Court found that

“counsel ignored pertinent avenues for investigation of which he should have been aware and was

indeed aware.” Id. at *22. Indeed, the Court noted that “materials prepared by a mitigation expert

well before trial had pointed out that Andrus had been diagnosed with affective psychosis, a mental-

health condition marked by symptoms such as depression, mood lability, and emotional

dysregulation.” Id. at *22-23.

        Similarly, in Mr. Brewer’s case, “counsel [also] ignored pertinent avenues for investigation of

which he should have been aware and was indeed aware”:

        [T]rial counsel’s failure to investigate and present the powerful details of Petitioner’s
        childhood and background was particularly unreasonable in light of the tremendous
        head start they were given in this case. Amongst trial counsel’s files was the report of
        Dr. Mark D. Cunningham, a forensic psychologist who evaluated Mr. Brewer in the
        mid-1990’s as part of post-conviction litigation following the 1991 trial. The report
        provided a roadmap for a mitigation presentation containing a compelling narrative of
        the neglect, abuse and abandonment Mr. Brewer suffered in his early years, followed
        by the abject violence and instability that accompanied his father’s reintroduction to
        his life. The report laid out compelling details that several witnesses could provide,
        including Mr. Brewer’s half-sister, Billie Ann Young.

Second Amended Petition (ECF 103 at 81-82). Indeed, trial counsel has admitted that the defense team

were aware of Dr. Cunningham’s report well in advance of trial and did not have Mr. Brewer

evaluated by a mental health professional:

        We also did not have Mr. Brewer evaluated by a mental health professional. We were
        aware that he had been previously evaluated by Dr. Mark Cunningham, Ph.D., a
        clinical and forensic psychologist on behalf of post-conviction counsel in the late
        1990’s and that there was a detailed report, complete with a narrative of Mr. Brewer’s
        psycho/social history and diagnoses. I do not recall any discussions amongst the
        defense team regarding the Cunningham narrative. This is the type of evidence I would
        have wanted to present to the jury, albeit possibly through a different expert…Nor
        did we have a strategic or tactical reason for not investigating the leads contained in
        Dr. Cunningham’s report.

Decl. of Anthony Odiorne, Esq., ¶ 16 (ECF 19-4 at 66); see also Decl. of Rob Cowie, Investigator

¶ 11 (ECF 19-5 at 1) (“We were also aware that Dr. Mark Cunningham had conducted a detailed

evaluation of Mr. Brewer in 1998 for his then post-conviction attorneys . . . We knew that Mr.
Case 2:15-cv-00050-Z-BR Document 110 Filed 07/08/20                    Page 8 of 9 PageID 11111

Brewer, who had been released from Big Spring Psychiatric Hospital shortly before the murder of

Mr. Laminack, had been diagnosed by Dr. Cunningham as suffering from Major Depressive

Disorder, Recurrent, and a number of other psychiatric conditions”).

        The Court in Andrus concluded that “[C]learly, the known evidence would have led a

reasonable attorney to investigate further. Yet counsel disregarded, rather than explored, the

multiple red flags.” 2020 WL 3146872 at *23. The Court added that “[S]imply put, the scope of

counsel’s mitigation investigation approached nonexistent.” Id. at *24. The same logic applies in this

case: Mr. Brewer’s counsel ignored numerous red flags and conducted virtually no investigation into

the readily available mitigating evidence. As in Andrus, the record in this case demonstrates deficient

performance and prejudice.

        Mr. Brewer is entitled to a new sentencing hearing.

                                           Respectfully submitted,

        /s/Phillip Alan Wischkaemper
        PHILIP ALAN WISCHKAEMPER
         TX Bar No. 21802750
        Law Office of Philip Wischkaemper 915 Texas Avenue
        Lubbock, TX 79401
        (806)763-9900
        miglit@aol.com

        /s/ Peter Walker
        PETER WALKER TX Bar No. 24075445
        SHAWN NOLAN PA Bar No. 53565
        Assistant Federal Defenders
        Federal Community Defender
          for the Eastern District of Pennsylvania
        Suite 545 West, The Curtis
        601 Walnut Street
        Philadelphia, PA 19106
        (215) 928-0520
        peter_walker@fd.org
        shawn_nolan@fd.org

Dated: July 8, 2020
Case 2:15-cv-00050-Z-BR Document 110 Filed 07/08/20                     Page 9 of 9 PageID 11112

                                   CERTIFICATE OF SERVICE

          I hereby certify that on this date, I served the foregoing on the following person by ECF

filing:

                                             Erich Dryden
                                      Assistant Attorney General
                                Office of the Attorney General of Texas
                                        Post Office Box 12548
                                       Austin, Texas 78711-2548

                                            /s/ Peter Walker
                                              Peter Walker


Dated: July 8, 2020
